EXHIBIT 99.1 For further information, contact: Michael Hara Hector Marinez Investor Relations Corporate Communications NVIDIA Corporation NVIDIA Corporation (408) 486-2511 (408) 486-3443 mhara@nvidia.com hmarinez@nvidia.com FOR IMMEDIATE RELEASE: NVIDIA REPORTS FINANCIAL RESULTS FOR THIRD QUARTER OF FISCAL 2009 SANTA CLARA, CA—NOVEMBER 6, 2008—NVIDIA Corporation (Nasdaq: NVDA) today reported financial results for the third quarter of fiscal 2009 ended October 26, 2008. For the third quarter of fiscal 2009, revenue was $897.7 million compared to $1.12 billion for the third quarter of fiscal 2008, a decrease of 20 percent. For the nine months ended October 26, 2008, revenue increased to $2.94 billion compared to $2.90 billion for the nine months ended October 28, 2007, an increase of 2 percent. During the third quarter of fiscal 2009, NVIDIA recorded an $8.3 million charge against operating expensesrelated to restructuring costs in connection with its workforce reduction.These pre-tax charges are comprised of severance and related expenses. NVIDIA’s results for the third quarter of fiscal 2009, computed in accordance with U.S. generally accepted accounting principles (GAAP), included net income of $61.7 million, or $0.11 per diluted share.Non-GAAP net income for the third quarter of fiscal 2009, which excludes stock-based compensation charges, a non-recurring charge against cost of revenue related to a royalty dispute, a restructuring charge against operating expenses, and the associated tax impact, was $111.4 million, or $0.20 per diluted share. GAAP net income for the nine months ended October 26, 2008 was $117.6 million, or $0.20 per diluted share, compared to $540.7 million, or $0.89 per diluted share, for the nine months ended October 28, 2007.Non-GAAP net income for the nine months ended October 26, 2008, which excludes stock-based compensation charges, a non-recurring charge against cost of revenue related to a royalty dispute,a non-recurring warranty charge against cost of revenue, a restructuring charge against operating expenses, and the associated tax impact was $397.7 million, or $0.68 per diluted share, compared to $626.7 million, or $1.06 per diluted share, for the nine months ended October 28, 2007. “We made good progress on multiple fronts during the quarter,” said Jen-Hsun Huang, president and CEO of NVIDIA.“Improving gross margin while managing operating expenses enabled us to significantly improve our operating fundamentals.We transitioned our performance segment GPUs to 55 nanometers and are now poised to recapture lost share.We entered the fastest growing segment of the PC market with our first notebook chipset for
